DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see amendments and remarks, filed  on 11/10/2021, with respect to  Claims 126-44 have been fully considered and are persuasive.  The objections of  claims 126-44  has been withdrawn. 

Allowable Subject Matter

Claims  26-44 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to claim 26  the closest prior art of record fails to teach or reasonably suggest the limitation, “A plasma generator for the pulsed provision of electrical power having a frequency of at least 40KHz to at least two process chambers, the plasma generator comprising: wherein the pulses of the respective process chambers are temporally offset from each other such that the process chambers can be operated simultaneously; and Atty Docket: WG-028971 US PCT Serial No. 16/498,728 Page 7 of 14 wherein the switching unit has at least one switching unit output configured for connection to an absorber, the switching unit being configured to, in response to an incoming control signal, selectively apply the output signal as a pulse to the switching unit output for the absorber for a predetermined pulse duration.  Hence, claim 26 and depending claims 27 to 38 are allowed.

Referring to claim 39 the closest prior art of record fails to teach or reasonably suggest that the limitation,  A method for the pulsed provision of electrical power having a predetermined frequency of at least 40KHz to at least two separate process chambers, the method comprising the steps of:   wherein the switching unit has at least three switching unit outputs, one of which is connected to an absorber configured to receive and absorb electrical power, and wherein the control unit is configured to monitor the processes in the respective process chambers and to detect the occurrence or risk of arcing or an arc event in one of the process chambers, and in response thereto redirect the output signal into the absorber over a pulse duration or at least a portion thereof rather than into a corresponding one of the process chambers. Hence, claim 39 and depending method claims 40 to 44 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Claims 26-44 are allowed.

Prior Art:  the closest prior art US 10991550 B2  US 2020/0066497 B2 teaches multiple chambers but fails to teach the control unit controls the signals and the pulses for the plurality of chambers is temporally offsetting and at least 40KHz predetermined frequency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/17/2021